



EXHIBIT 10.6


KCS ENERGY, INC.


SUPPLEMENTAL STOCK OPTION AGREEMENT

Option granted to:

Address: «FIRST» «LAST»

«ADDRESS»
«CITY», «ST» «ZIP»


          This agreement made by and between KCS Energy, Inc., a Delaware
Corporation (the “Company”), having its office at 5555 San Felipe, Suite 1200,
Houston, Texas 77056, and the Grantee, an employee of the Company or any
Subsidiary (as defined in the 2001 Employee and Directors Stock Plan of the
Company, as amended (the “2001 Plan”)), residing at the address set forth above
(the “Agreement”). All capitalized terms used but not defined in this Agreement
shall have the respective meanings set forth in the 2001 Plan.

          Whereas the 2001 Plan, a copy of which is attached as Exhibit A became
effective upon the effective date of the Company’s Plan of Reorganization under
Chapter 11 of the United States Bankruptcy Code by order of the United States
Bankruptcy Court dated January 30, 2001; and

          Whereas the 2001 Plan provides that the Executive Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of the
Company may grant options to purchase from the Company an aggregate, together
with other securities issuable thereunder, of not more than 4,362,868 shares of,
$.01 par value (the “Stock”); at not less than 100 percent (100%) of the Fair
Market Value of the Stock on the date the option is granted; and

          WHEREAS the Committee has determined that an option under the 2001
Plan should be granted to the Grantee and has determined that the price per
share of the stock which is set forth in paragraph FIRST hereof is not less than
its Fair Market Value on the Grant Date (as hereinafter defined); and

          WHEREAS the Grantee desires to accept the grant of such option and to
enter into this Agreement with the Company;

          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the parties
hereto agree as follows:

          FIRST: On «GRANT_DATE» (the “Grant Date”), the Company hereby grants
to the Grantee the right, privilege and option to purchase from the Company up
to, but not exceeding in the aggregate, «SHARES» shares of Stock, (such «SHARES»
shares of Stock shall hereinafter be referred to as the “Common Stock”) at a
price of «OPTION_PRICE» per share (the Option Price”), on the terms and subject
to the provisions and conditions hereinafter set forth (such right, privilege
and option, including, unless the context otherwise requires, the right
described in Paragraph THIRD (b) hereof, if any, shall hereinafter be referred
to as this “Option”).

Page 1

--------------------------------------------------------------------------------




          SECOND: The term of this Option (the “Option Period”) is the period
beginning on the Grant Date and ending on «GRANT_DATE»,201x, subject to earlier
termination as provided in paragraphs THIRD and FOURTH hereof.

          THIRD: (a) The Grantee shall have the right to exercise this Option:
(i) with respect to one-third (1/3) of the shares specified in Paragraph FIRST
beginning on the first (1st) anniversary of the Grant Date; (ii) with respect to
an additional one-third (1/3) of the shares specified in Paragraph FIRST
beginning on the second (2nd) anniversary of the Grant Date, and (iii) with
respect to an additional one-third (1/3) of the shares specified in Paragraph
FIRST beginning on the third (3rd) anniversary of the Grant Date. The right to
exercise all Options shall expire on the expiration of the Option Period.

          (b) If this Agreement so indicates on the signature page hereof, the
Company shall, at the election of the Grantee, purchase all or any part of this
Option to the extent that it is exercisable as of the date of election, for an
amount equal to the excess of the Fair Market Value of the shares of the Common
Stock on the election date or the part thereof so purchased, over the Option
Price of such Common Stock. In no event shall the amount of any such payment
exceed 100 percent (100%) of the Fair Market Value on the Grant Date of the
shares of Common Stock with respect to which the right specified in this
subparagraph (b) of Paragraph THIRD is exercised. (This right shall hereinafter
be referred to as a “Stock Appreciation Right”). Notwithstanding any provision
herein to the contrary, the Stock Appreciation Right (which is included within
the definition of this Option herein) will expire no later than the expiration
of this Option, will be transferable only if and to the extent this Option is
transferable, and may be exercised only when this Option is eligible to be
exercised. The Grantee may elect to exercise such Stock Appreciation Right
during the period beginning on the third business day following the date on
which the Company releases for publication its quarterly or annual summary
statements of sales and earnings, and ending on the twelfth business day
following such date. The Stock Appreciation Right may only be exercised if, on
the date of such election, the Fair Market Value of the common Stock exceeds the
Option Price. Payment by the Company shall be made in the form of shares of
Stock valued at the Fair Market Value on the date of exercise, cash or a
combination thereof, as the Committee, in its sole discretion, shall determine.
To the extent that the Grantee exercises the Stock Appreciation Right with
respect to all or part of the Stock for which this Option has been granted, the
right to purchase such Stock by exercising this Option shall be extinguished.

          FOURTH: (a) If the Grantee shall die while in the employ of the
Company or any Subsidiary and shall have been so employed at all times from the
date of this Agreement to the date of the Grantee’s death, this Option may be
exercised by (i) a legatee or legatees of the Grantee under the Grantee’s last
will and testament, (ii) a distributee or distributees under applicable
intestacy law, or (iii) by the personal representative of the deceased Grantee,
to the extent then exercisable, and shall lapse at the earlier of the expiration
of the Option Period or one (1) year after the date of the Grantee’s death.

          (b) Exercise of this Option by the Grantee’s legatee, distributee or
legal representative shall be subject to all the terms and conditions of this
Agreement, except that, the provisions of Paragraph THIRD (a) notwithstanding,
this Option shall be fully exercisable by the legatee, distributee or legal
representative of the Grantee upon the death of the Grantee.

Page 2

--------------------------------------------------------------------------------




          (c) If, while in the continuous employ of the Company or any
Subsidiary, the Grantee ceases employment because of a Total and Permanent
Disability, then, the provisions of Paragraph THIRD (a) notwithstanding, this
Option shall be fully exercisable by the Grantee or the Grantee’s legal
representative and shall lapse at the earlier of the expiration of the Option
Period or one (1) year following the date the Grantee ceases such employment.

          (d) If the Grantee ceases to be an employee of the Company or any
Subsidiary by reason of Retirement, then, the provisions of Paragraph THIRD (a)
notwithstanding, this Option shall be fully exercisable and shall lapse at the
earlier of the expiration of the Option Period or three (3) months after the
date of the Grantee’s Retirement. Any question as to whether and when there has
been a Retirement or other cessation of employment shall be determined by the
Committee, and any reasonable determination made by it shall be final and
binding on all the parties.

          (e) Except as otherwise provided in this Paragraph FOURTH, if the
Grantee shall cease to be an employee of the Company or any Subsidiary for any
reason other than death, Total and Permanent Disability or Retirement, this
Option shall lapse immediately.

          (f) This Option shall be subject in all respects to any rules and
regulations adopted from time to time by the Committee as it deems proper for
carrying out the purposes of the 2001 Plan. The interpretation and construction
by the Committee of any provision of the 2001 Plan or this Agreement shall be
final and binding on all parties.

          (g) This Option is subject in all respects to the 2001 Plan, the terms
of which are incorporated herein by reference. In the event of any conflict
between this Agreement and the 2001 Plan, the terms of the 2001 Plan shall be in
control.

          FIFTH: This Option is made subject to the following provisions,
conditions and limitations, as well as to all the provisions, conditions and
limitations stated in the 2001 Plan:

          (a) This Option shall not be assignable or transferable by the
Grantee, except by will or by the laws of descent and distribution and is
exercisable, during the lifetime of the Grantee, only by Grantee or Grantee’s
legal representative or guardian.

          (b) In the event of (i) any recapitalization, reclassification,
spin-off, split-up or consolidation of common Stock is effected; (ii) the
outstanding shares of Common Stock are exchanged, in connection with a merger or
consolidation of the Company or a sale by the company of all or a part of it’s
assets, for a different number or class of shares of stock or other securities
or the company for shares of the stock or other securities of any other
corporation; (iii) new, different or additional shares or other securities of
the Company or of another corporation are received by the holders of Common
Stock; or (iv) any distribution is made to the holders of Common Stock other
than a cash dividend; the Board shall make appropriate adjustments to: (i) the
number and class of shares or other securities that may be issued or transferred
pursuant to outstanding Options or Stock Appreciation Rights, (ii) the number
and class of shares or other securities available for issuance under the Plan,
and (iii) the purchase price to be paid per share under outstanding Options or
Stock Appreciation Rights.

          (c) If at any time, the Board shall in its discretion determine that
the listing, registration or qualification of the shares of the Stock subject to
this Option upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition for the exercise of this Option or the issue or
purchase of shares of Stock hereunder, this Option may not be exercised in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free from any conditions not reasonably
acceptable to the Board. In the event the Stock issued pursuant to this Option
has not been registered under the Securities Act of 1993, as amended, the
Company shall cause a legend or legends to be placed on any certificates
representing such Stock stating that such shares have not been so registered.

Page 3

--------------------------------------------------------------------------------




          SIXTH: (a) (i) The Grantee shall exercise this Option by delivering or
mailing to the Committee at the address of the Company set forth above, a
written notice stating (1) the number of shares of Stock in respect of which the
Option is being exercised; (2) the name and address of the Grantee to be
recorded on the Stock records of the Company; and (3) the place where the
certificate for the Stock then being purchased shall be delivered. With each
such notice, the Grantee shall pay to the company the full amount of the
purchase price payable for the number of shares of Stock then being purchased.
Payment shall be in cash or check payable to the order of the company, or in
shares of Stock owned by the Grantee, such shares to be valued at their Fair
Market Value on the date of the exercise of this Option; (ii) The Grantee shall
exercise any Stock Appreciation Right with respect to all or part of the shares
of Stock for which this Option has been granted by delivering or mailing to the
Committee at the address of the Company set forth above, a written notice
stating (1) the number of shares of Stock in respect of which the Stock
Appreciation Right is being exercised; (2) the name and address of the Grantee
to be recorded on the Stock records of the Company in the event the Committee
elects to pay in Stock for all or part of the Stock Appreciation Right; (3) The
Option Price; and (4) the place where the check or the certificate for the Stock
in payment for the Stock Appreciation Right then being exercised shall be
delivered.

          (b) In the event this Option shall be exercised pursuant to Paragraph
FOURTH (a) hereof, by a person other than the Grantee, the Company may require
appropriate proof of the right of such person or persons to exercise this
option.

          (c) Subject to the provisions of Subparagraph (d) below, the Company,
within (10) days of receipt of a proper notice of exercise, payment in full of
the purchase price, if any, and investment representation, if one is required,
will issue and deliver to the Grantee, in accordance with such written notice, a
certificate for the number of shares of Stock then purchased or a check or a
certificate for the Stock in payment for any Stock Appreciation Right then
exercised. The time of such delivery, however, may be postponed by the Company
for such period as it may require using reasonable diligence, to comply with the
requirements of law.

          (d) Whenever cash is to be paid pursuant to an exercise of this
Option, the Company shall be entitled to deduct therefrom an amount sufficient
in its opinion to satisfy all federal, state and other governmental tax
withholding requirements related to such payment. Whenever shares of Stock are
to be delivered pursuant to an exercise of this Option, the Company shall be
entitled to require as a condition of delivery that the Grantee remit to the
Company an amount sufficient in the opinion of the Company to satisfy all
federal, state and other governmental tax withholding requirements related
thereto.

          SEVENTH: This Agreement shall be binding upon the Company, its
successors and assigns and, subject to the provisions and conditions hereof,
shall inure to the benefit of the legatees, distributees and legal
representatives of the Grantee.

Page 4

--------------------------------------------------------------------------------




          EIGHTH: This Agreement and the 2001 Plan embody the entire
understanding and agreement of the parties in relation to the subject matter
hereof and no promise, condition, representation or warranty, express or
implied, not herein or therein stated shall bind either party hereto. Except as
provided in the 2001 Plan, none of the terms and conditions of this Agreement
may be changed, modified, waived or cancelled except by a writing, signed by the
parties hereto specifying such change, modification, waiver or cancellation. A
waiver by either party, at any time, of compliance with any of the terms and
conditions of this Agreement shall not be considered a modification,
cancellation or consent to a future waiver of such terms and conditions or of
any preceding or succeeding breach thereof, unless expressly so stated. If any
section, paragraph, sentence, word or other provision of this Agreement shall be
deemed to be invalid or unenforceable, then all of the remaining Agreement
sections, paragraphs, sentences, words or other provisions shall remain in full
force and effect and shall be binding upon the Grantee.

          NINTH: This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware.

          TENTH: This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed to be an original as of the date set
forth below and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.

          ELEVENTH: The signature of the Grantee hereon will constitute the
Grantee’s acknowledgement of receipt of a copy of the 2001 Plan, the Grantee’s
acceptance of this Agreement and all terms and provisions hereof. This Agreement
shall become null and void and of no force and effect whatsoever, unless within
21 days from the date hereof the Grantee returns to the Secretary of the Company
a copy of this Agreement signed by the Grantee.

          IN WITNESS WHEREOF, the Grantee has executed this Agreement and the
Company has caused this Agreement to be executed and attested in its name and on
its behalf, by its duly authorized signatories as of this«GRANT_DATE».

ATTEST KCS ENERGY, INC.  
  ———————————————
Secretary
(Corporate Seal) ———————————————
Chairman, Chief Executive Officer  
  By
      ———————————————
      Grantee


Page 5


--------------------------------------------------------------------------------